Citation Nr: 0601840	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the rating reduction for bilateral keratoconus, with 
corneal transplants, from 60 percent to 50 percent disabling 
was proper.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The appellant had active military service from November 1973 
to December 1977, and from April 1979 to August 1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  


FINDING OF FACT

The RO's decision to reduce the appellant's evaluation for 
bilateral keratoconus, with corneal transplants, from 60 
percent to 50 percent disabling was supported by the evidence 
contained in the record at the time of the reduction and was 
made in compliance with applicable due process laws and 
regulations.  


CONCLUSION OF LAW

The RO's decision to reduce the appellant's evaluation for 
bilateral keratoconus, with corneal transplants, from 60 
percent to 50 percent disabling was proper.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.105, 3.344, 4.84a, Diagnostic Codes 6035, 6080 
(2005).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 


VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The July 2002 rating 
decision, April 2003 statement of the case, October 2003 
supplemental statement of the case, April 2005 supplemental 
statement of the case, as well as the May 2001 and March 2004 
letters to the appellant, have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons that his rating was reduced.  The April 2003 
statement of the case included the criteria for evaluating 
the appellant's bilateral keratoconus, with corneal 
transplants, and reducing a disability evaluation, as well as 
other regulations pertaining to his claim.  It also provided 
the appellant with the text of the relevant portions of the 
VCAA, as well as the implementing regulations.  Likewise, the 
May 2001 and March 2004 letters to the appellant notified him 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio, 16 Vet. 
App. at 183.  The letters specifically informed the appellant 
what was needed from him and what VA would obtain on his 
behalf.  For example, the May 2001 letter told him that VA 
would help obtain medical records, or records from other 
Federal agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  There is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  Moreover, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at a 
videoconference hearing before the Board.  Id.  Thus, VA's 
duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the appellant has been afforded VA examinations in 
October 2001, February 2002, February 2003, and March 2005.  
In addition, in the appellant's March 2005 VA examination, 
the examiner provided an opinion as to how much of the 
appellant's current vision loss in the left eye was due to 
his service-connected keratoconus, with corneal transplants, 
and how much, if any, was due to the post-service trauma in 
April 2003.  There is no outstanding evidence to be obtained, 
either by VA or the appellant.  The RO has obtained all 
relevant VA medical records identified by the appellant.  In 
the November 2005 videoconference hearing, it was agreed that 
the record would be held open for an additional 30 days for 
the submission of additional evidence.  However, there is no 
evidence of record showing that the appellant subsequently 
submitted additional evidence.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


II.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which is based 
on the average impairment of earning capacity.  38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In the March 1999 VA examination, the appellant's visual 
fields were extremely constricted with using the roman 
numeral III4e Goldman target; the left eye greater than the 
right.  According to the Goldman perimeter test results, 
contraction of visual fields for the right eye were as 
follows: 

Temporally, contraction to 22 degrees (normal field 
85)
Down temporally, contraction to 25 (normal field 
85)
Vision down, contraction to 18 (normal field 65)
Down nasally, contraction to 26 (normal field 50)
Vision nasally, contraction to 29 (normal field 60)
Up nasally, contraction to 16 (normal field 55)
Vision up, contraction to 8 (normal field 45)
Up temporally, contraction to 15 (normal field 55)

Contraction of visual fields for the left eye were as 
follows:

Temporally, contraction to 14 degrees (normal field 
85)
Down temporally, contraction to 16 (normal field 
85)
Vision down, contraction to 17 (normal field 65)
Down nasally, contraction to 14 (normal field 50)
Vision nasally, contraction to 15 (normal field 60)
Up nasally, contraction to 11 (normal field 55)
Vision up, contraction to 11 (normal field 45)
Up temporally, contraction to 0 (normal field 55)

The total remaining visual field for the right eye was 203.  
The total remaining visual field for the left eye was 98.  
Average visual contraction was to 25.375 degrees in the right 
eye and to 12.5 degrees in the left eye.  See 38 C.F.R. 
§§ 4.76, 4.76a (the extent of contraction of visual field in 
each eye is determined by recording the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes).  After the physical 
examination, the diagnoses were high mixed astigmatism, 
secondary to penetrating keratoplasty; constricted visual 
fields, secondary to the appellant's high refractive error; 
and no signs of glaucoma or other visual field ocular 
diseases noted in either eye.    

At a VA eye examination in October 2001, the examiner stated 
that according to the appellant, in the late 1970's, he had 
corneal grafts or penetrating keratoplasties done on each 
eye.  The appellant indicated that he could not wear contact 
lenses because the corneas on his eyes were too steep.  He 
also noted that he recently had surgery to reduce the 
astigmatism in his left eye.  The surgery was performed in 
August 2001, and according to the appellant, his vision had 
decreased since his surgery.  Upon physical examination, the 
appellant's right eye acuity uncorrected was 20/200 at near 
and 3/400 at distance.  His right eye corrected was 20/150 at 
near and 20/100 at distance.  The left eye acuity uncorrected 
was 20/60 at near and 5/400 at distance.  The left eye 
corrected was 20/150 at near and 20/100 at distance.  The 
appellant's pupils were equal, round, and reactive to light.  
No diplopia was reported by the appellant.  The visual field 
was full in each eye.  The diagnosis was that the appellant 
was status post penetrating keratoplasty in each eye, 
secondary to keratoconus, with vision correctable to 20/100 
in the right and left eyes.     

In February 2002, the appellant underwent a VA eye 
examination.  At that time, the examiner noted that the 
appellant underwent corneal transplants on each eye; the one 
on the right was done less than one week previously.  Upon 
physical examination, the appellant's visual fields were 
full.  In regard to a diagnosis, the examiner stated that 
nothing had changed since the appellant's last VA examination 
in October 2001.  

In November 2005, the appellant testified at a 
videoconference hearing before the Board.  At that time, the 
appellant testified that due to a blunt trauma to his left 
eye in approximately 2002 to 2003, he only had light 
perception in his left eye.  In addition, the appellant 
stated that his vision in his right eye had continually 
decreased.  Moreover, it was the appellant's contention that 
regardless of whether or not he had the left eye blunt 
trauma, it was his belief that his left eye vision would have 
declined as his right eye vision had declined.      

The provisions of 38 C.F.R. § 3.105(e) set out procedures for 
VA to follow when reducing a disability rating, including 
specific notice requirements, and that the referenced 
procedures were followed by the RO in this case.  
Specifically, the veteran was advised in a November 2001 
rating decision, as well as in a November 2001 letter, that 
VA proposed to reduce the evaluation assigned his eye 
disorder from 60 to 50 percent.  The reasons for the proposed 
reduction were explained in detail, and he was apprised of 
the appropriate criteria for evaluating eye disorders.  The 
November 2001 correspondence provided notice of the rating 
decision, advised him of his right to a hearing, and notified 
him that he could submit medical or other evidence showing 
why a reduction in his disability rating should not be made.  
He was also advised as to what the referenced evidence should 
show, and informed as to the time limits for submitting such 
evidence.

Due process considerations have been complied with in regard 
to the reduction in this case.  See 38 C.F.R. § 3.105(e).  
With respect to whether the evidential requirements for 
reducing the evaluation have been met, the provisions of 38 
C.F.R. § 3.344(a), regarding stabilization of disability 
ratings, are not for application, since the veteran's 60 
percent evaluation had not been in effect for a period of 
five years or more.  The 60 percent evaluation was in effect 
from April 21, 1998, until the reduction effective October 1, 
2002.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).

At the time of the July 2002 rating decision, the appellant's 
bilateral keratoconus, with corneal transplants, was rated 
under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 
6035-6080 (2005).  Under Diagnostic Code 6035, keratoconus is 
evaluated on impairment of corrected visual acuity using 
contact lenses.  38 C.F.R. § 4.84a, Diagnostic Code 6035; see 
also 38 C.F.R. § 4.75 (2005) (the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required).  A note to Diagnostic Code 
6035 provides that when contact lenses are medically required 
for keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.  Id.   

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V (2005).

A 40 percent disability rating is warranted for impairment of 
central visual acuity when vision in one eye is correctable 
to 20/200 and vision in the other eye is correctable to 
20/70; when vision in one eye is correctable to 15/200 and 
vision in the other eye is correctable to 20/70; when vision 
in one eye is correctable to 10/200 and vision in the other 
eye is correctable to 20/50; or when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.  Combinations warranting a 50 percent evaluation 
include 20/100 in both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6078.  A 60 percent evaluation is warranted in cases of 
20/200 in one eye and 20/100 in the other eye.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6076.     

Under Diagnostic Code 6080 for rating visual field 
impairment, unilateral concentric contraction to 30 degrees 
but not to 15 degrees warrants a 10 percent evaluation.  In 
the alternative, unilateral concentric contraction to 30 
degrees but not to 15 degrees may be evaluated as the 
equivalent of corrected visual acuity of 20/100 (6/30).  
Unilateral concentric contraction to 15 degrees but not to 5 
degrees warrants a 20 percent evaluation.  In the 
alternative, unilateral concentric contraction to 15 degrees 
but not to 5 degrees may be evaluated as the equivalent of 
corrected visual acuity of 20/200 (6/60).  38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  The alternative ratings are to be 
employed when there is ratable defect of visual acuity, or a 
different impairment of the visual field in the other eye.  
Id. at Note (2). 

Vision in one eye of 20/200 or worse will be considered at 
least 60 percent disabling if visual acuity in the other eye 
is 20/100 or worse under 38 C.F.R. § 4.84a, Diagnostic Codes 
6067-69, 6071-73, or 6075-76.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76 (2005).  The usual perimetric methods will be 
employed, using a standard perimeter and three millimeter 
white test object.  Id.  At least 16 meridians 22 1/2 degrees 
apart will be charted for each eye.  Id.  The charts will be 
made a part of the report of examination and not less than 
two recordings, and three when possible, will be made.  Id.  
The minimum limit for this function is established as a 
concentric central contraction of the visual field to five 
degrees.  Id.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Id. 

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  38 C.F.R. § 4.76a (2005).  The number 
of degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields.  Id., 
Table III.  The normal visual field extent at the 8 principal 
meridians, in degrees, is: Temporally: 85; down temporally: 
85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; 
up: 45; up temporally: 55.  Id.  The total is 500 degrees.  
The degrees lost are then added together to determine total 
degrees lost.  38 C.F.R. § 4.76a.  This is subtracted from 
500.  Id.  The difference represents the total remaining 
degrees of visual field.  Id.  The difference divided by 
eight represents the average contraction for rating purposes.  

In comparing the medical evidence upon which the 60 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 50 percent evaluation was based, the 
Board finds that overall improvement in the appellant's 
disorder, specifically in relation to his field of vision, 
was shown at the time of the proposed reduction.  The initial 
60 percent rating was based on the results of the March 1999 
VA examination which showed impairment of the appellant's 
field of vision.  In the March 1999 VA examination, the 
appellant's visual fields were extremely constricted with 
using the roman numeral III4e Goldman target.  Specifically, 
the Goldman perimeter test showed that the total remaining 
visual field for the right eye was 203.  This number divided 
by eight equals 25.375 (the average contraction of visual 
field).  The Goldman perimeter test showed that the total 
remaining visual field for the left eye was 98.  This number 
divided by eight equals 12.5 (the average contraction of 
visual field).  Under the provisions of Diagnostic Code 6080, 
the alternative ratings are to be employed when there is 
ratable defect of visual acuity, or a different impairment of 
the visual field in the other eye.  Applying the Goldman test 
results from the appellant's March 1999 VA examination, field 
of vision in the right eye was restricted to 30 degrees but 
not to 15 degrees, and field of vision in the left eye was 
restricted to 15 degrees but not to 5 degrees.  Thus, 
applying the alternative visual acuity impairment 
equivalents, average concentric contraction of visual field 
of 23.375 degrees in the right eye converts to a visual 
acuity of 20/100, and average concentric contraction of 
visual field of 12.5 degrees in the left eye converts to a 
visual acuity of 20/200.  Those findings supported a 60 
percent evaluation under the provisions of Diagnostic Code 
6076.  

By contrast, two VA examinations, dated in October 2001 and 
February 2002, were conducted in conjunction with the current 
appeal, and both showed that the appellant's visual fields 
were full in each eye.  As noted in the November 2001 rating 
action, since the October 2001 VA examination showed that the 
appellant had a full visual field in each eye; a 60 percent 
disability rating was no longer warranted on the basis of 
concentric contraction of visual field.  The RO correctly 
reported that the appellant's bilateral eye condition must 
now be evaluated on the basis of the best distant vision 
obtainable after best correction by glasses, since the 
appellant was unable to wear contact lenses.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6035.  In the appellant's October 
2001 and February 2002 VA examinations, the best corrected 
distant visual acuity was 20/100 in each eye.  Thus, a 50 
percent disability rating under Diagnostic Code 6078 is 
warranted    

The Board also finds that the VA examinations from October 
2001 and February 2002 were adequate for rating purposes.  In 
this regard, the Board recognizes that the appellant's claims 
file was not available for review at either VA examination.  
However, the Board notes that a review of the veteran's 
medical records is not always required.  See VAOPGCPREC 20-
95; 61 Fed. Reg. 10064 (1996) (VA examiner must review a 
claimant's prior medical records only when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's finding and 
conclusions).  The reports of these examinations reflect that 
the examinations were conducted by the same examiner and that 
she conducted comprehensive eye examinations and reported 
pertinent ophthalmologic findings.  In addition, all 
indicated tests and studies were performed.  In this case, 
the Board finds that the VA examiner's failure to review the 
appellant's claims file did not prejudice the appellant.  The 
medical history reported in the October 2001 and February 
2002 VA examination reports is consistent with the documented 
clinical history.  Furthermore, a review of the claims file 
would not change the ophthalmologic data that was the basis 
for the appellant's rating.  As such, while the October 2001 
and February 2002 VA examinations did not include a review of 
the claims file, as the examiner relied on an accurate 
history presented by the appellant and provided pertinent 
ophthalmologic findings, it was not necessary that the 
examiner review the appellant's claims file.  Id.  The data 
obtained was adequate for rating purposes.  See Francisco, 7 
Vet. App. at 55.         

Additionally, the appellant's subsequent February 2003 VA 
examination did not show findings which met the requirements 
for the prior 60 percent evaluation, and in fact, showed 
findings which met the requirements for a 40 percent 
evaluation.  Neither this examination report nor any other 
contemporaneous evidence suggests that a restoration of the 
prior 60 percent evaluation would be appropriate.


A VA Operative Report reflects that in April 2003, the 
appellant was involved in an altercation and was punched in 
the left eye.  The appellant noted immediate decrease in 
vision in the left eye and subsequently sought treatment.  He 
was diagnosed with a ruptured globe of the left eye and 
underwent repair of the left eye ruptured globe.  

In March 2005, a VA eye examination was conducted.  At that 
time, the RO requested that the examiner provide an opinion 
as to how much of the appellant's current vision loss in the 
left eye was due to his service-connected keratoconus, with 
corneal transplants, and how much, if any, was due to the 
post-service trauma in April 2003.  The physical examination 
showed that the best-corrected acuity of the right eye 
measured 20/200, which pin holed to approximately 20/70.  The 
best corrected acuity of the left eye measured hand motion at 
three feet, which did not improve with pinhole.  In regard to 
a diagnosis, the examiner stated that the appellant was a 
known keratoconus status post penetrating keratoplasty in 
both eyes.  The implant of the left eye had shown severe 
clouding, microcystic edema, and bullous keratopathy since 
suffering blunt trauma in April 2003.  The examiner indicated 
that although any discussion attempting to separate what the 
appellant's acuity would be at present, without the trauma of 
2003, was somewhat presumptive, given that the appellant's 
acuity measured consistently from 20/50 to 20/60 in the left 
eye prior to the trauma and hand motion consistently after 
the trauma, it was the examiner's opinion that more likely 
than not any vision loss from the 20/60 to the hand motion 
level would be attributed to the blunt trauma of the left 
eye.  Thus, although the appellant's vision in the left eye 
worsened in April 2003 after a traumatic injury, in light of 
the opinion of the examiner from the appellant's April 2005 
VA examination that any worsening of vision in the left eye 
beyond 20/60 was due to the traumatic injury and not due to 
worsening of the service-connected keratoconus, 
manifestations not resulting from the service-connected 
keratoconus could not be considered in evaluating the 
severity of the service-connected disability.  See 38 C.F.R. 
§ 4.14 (2005) (. . . [b]oth the use of manifestations not 
resulting from service- connected disease or injury in 
establishing the service- connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  Accordingly, since the 
consequences of the intercurrent eye injury cannot be 
considered in the evaluation of the service-connected 
disability, the level of disability in the left eye is based 
upon the 20/60 corrected vision in that eye prior to the 
injury and, as such, the requirements for a disability rating 
in excess of 50 percent are not met.       

Overall, the Board has considered the evidence of record and 
finds that the reduction in the appellant's disability 
evaluation for bilateral keratoconus, with corneal 
transplants, from 60 percent to 50 percent disabling was 
proper in view of the criteria of 38 C.F.R. § 3.105(e) and 
the medical evidence of record.  As such, the preponderance 
of the evidence is against the appellant's claim concerning 
the propriety of this reduction.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    


ORDER

The rating reduction for bilateral keratoconus, with corneal 
transplants, from 60 percent to 50 percent disabling was 
proper, and the appeal is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


